English Rd. Pediatrics & Adolescent Medicine, LLC v Gellin (2021 NY Slip Op 07493)





English Rd. Pediatrics & Adolescent Medicine, LLC v Gellin


2021 NY Slip Op 07493


Decided on December 23, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2021

PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, WINSLOW, AND BANNISTER, JJ. (Filed Dec. 23, 2021.) 


MOTION NO. (780/21) CA 20-01631.

[*1]ENGLISH ROAD PEDIATRICS & ADOLESCENT MEDICINE, LLC, PLAINTIFF-APPELLANT, 
vCAREN ELIZABETH GELLIN, M.D., DEFENDANT-RESPONDENT.

MEMORANDUM AND ORDER Motion for a stay or leave to appeal to the Court of Appeals denied.